CCA 20160527. On consideration of the Appellant’s petition for reconsideration of this Court’s Order issued November 8, 2016, it is ordered that said petition for reconsideration is hereby granted, that the Order of November 8, 2016, denying the petition for grant of review is hereby vacated, and that the petition for grant of review is hereby granted on the following issues:
I.WHETHER ACCEPTANCE OF APPOINTMENT AS A CMCR JUDGE TERMINATED THE MILITARY COMMISSION OF JUDGE HERRING.
II.WHETHER, AS AN APPOINTED JUDGE OF THE CMCR, JUDGE HERRING DID NOT MEET THE UCMJ DEFINITION OF APPELLATE MILITARY JUDGE.
III.WHETHER THE ASSIGNMENT OF INFERIOR OFFICERS AND PRINCIPAL OFFICERS TO A SINGLE JUDICIAL TRIBUNAL ITSELF VIOLATED THE APPOINTMENTS CLAUSE.-
No briefs will be filed under Rule 25.